internal_revenue_service number release date index number ------------------------------------ -------------------------------------- ---------------------------------------- re -------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b04 plr-122282-14 date date legend trustor trustor trustor trust trust trust trust trust 1a trust 1b trust 1c trust 2a trust 2b trust 2c trust 2d trust 3a trust 3b trust 3c trust 3d trust 4a trust 4b trust 4c trust 4d a b c d e f ---------------------- ---------------------- --------------------- ------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------------------------- --------------------------------------------------------------------------- --------------------------------------- -------------------------------------------- -------------------------------------------------- ------------------------------------------------------ ----------------------------------------------------------- ---------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------- ---------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------------- ---------------------------------------------------------------------------- ---- ---------- ---- ------ ------ ---- plr-122282-14 date date date date year year year year year year a a1 a2 a3 a4 b b1 b2 b3 b4 c c1 c2 d d1 d2 e e1 f f1 f2 f3 g financial company partnership court settlement agreement state state ------------------- -------------------------- ------------------------ ----------------------- ------ ------- ------- ------- ------- ------- ------------------ ------------------------------ --------------------------------------------- -------------------------------------- ------------------------------- ---------------------- -------------------------- --------------------------------- -------------------------------- ---------------------------- ------------------------- ------------------------------------ -------------------- ---------------------- ---------------------------- ---------------------- ------------------------- ------------------------ ------------------------- ------------------------ ---------------------- ----------------------------- ------------------- --------------------------------------- --------------------------------------------------- --------------------------------------------------- ---------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ---------------------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------------------------------------- --------------- ------------ plr-122282-14 dear -------------- this letter responds to your authorized representative’s letter dated date requesting a ruling on the generation-skipping_transfer gst tax consequences of a court-approved settlement agreement resolving litigation arising from the administration of four trusts and other disputes facts and representations the facts and representations submitted are summarized as follows in year trustor a trustor 2’s son b trustor 1’s brother and an unrelated individual established partnership in year trustor retained e to assist him in his business and personal financial affairs e proposed that the family establish family trusts and transfer their partnership interests to these trusts the beneficiaries would include a’s children and their descendants b’s children and their descendants and c’s children and their descendants c is the deceased sister of trustor and b on date a date prior to date trustor and trustor created two irrevocable trusts to benefit the children of a b and c and the spouses and descendants of the children of a b and c d was appointed as trustee of these trusts one of these two trusts terminated the other trust is trust on date a date prior to date trustor and trustor created two other irrevocable trusts trust and trust to benefit as class a beneficiaries the children and issue of a2 a3 a4 c1 c2 d1 d2 and e and as class b beneficiaries ten-named employees of partnership and e’s spouse e1 d was appointed as trustee of these trusts subsequent to date d resigned as trustee and trustor appointed e as trustee of trust sec_1 and on date c2 a niece of trustor sec_1 and and her spouse trustor created an irrevocable_trust trust to benefit as class a beneficiaries a2 a3 a4 c1 c2 e1 and their children and issue and as class b beneficiaries f1 f2 and f3 f was general counsel for the partnership and held an interest in the partnership f1 is f’s surviving_spouse and f2 and f3 are f and f1’s children e was appointed as trustee of trust trust sec_1 and are the taxpayers requesting private letter rulings the terms of these trusts are described in detail below trust plr-122282-14 trustor and trustor funded trust with cash and interests in partnership section iii of trust designates by name the following as beneficiaries a2 a3 a4 b1 b2 b3 b4 c1 c2 the spouses of a2 a3 a4 b1 c1 and c2 and the children of a2 a3 a4 b1 b3 b4 c1 and c2 section iii also provides that trust is created for the benefit of all children of the above-named persons born after date and all children of any such after-born children who are born prior to termination of trust a2 a3 and a4 are children of a and a’s spouse a1 b1 b2 b3 and b4 are b’s children c1 and c2 are c’s children section iv a of trust provides that the trustee may distribute the net_income of the trust to any one or more of the then living_trust beneficiaries or may apply said income for the benefit of any such beneficiary or beneficiaries from time to time and in such amount or amounts as the trustee may determine in his sole discretion any income not so distributed or applied may be accumulated but any such accumulations may also be so distributed or applied thereafter as if they were then current income section iv b provides that prior to termination of the trust the trustee may distribute or apply principal of the trust to provide for or to assist in providing for any then living beneficiary such reasonable maintenance support education and medical_care as in his sole discretion the trustee deems to be appropriate section iv c provides that at the termination of trust the trustee shall distribute all remaining income and all of the principal of the trust to such one or more of the then living beneficiaries as he shall select in his sole discretion section iv d provides that in the exercise of the discretion granted to the trustee in section iv the trustee may omit entirely any one or more of the possible beneficiaries the trustee may treat beneficiaries within a group or family differently including the right to omit one or more members of any such classification and also the right to omit entirely to provide for any one or more of such groups or families section iv e provides that in the event after applying the prior provisions any part of the trust estate remains undisposed of the remaining trust estate shall be distributed to then living lawful issue of trustors by right of representation and if there be no such living lawful issue then one-half thereof respectively as to each of the trustors shall be distributed to his and her respective then living heirs at law section iv f provides that unless otherwise terminated at an earlier date under the foregoing provisions the trust shall terminate on the day prior to the date which is twenty-one years after the death of the last to survive of the beneficiaries designated by name in section iii who were living on date section vii b grants trustor the power to remove a trustee and designate a successor trustee when trustor died these powers vested in persons designated by plr-122282-14 trustor pursuant to section vii d at such time as trustor and his designate are unable or unwilling to exercise these powers then a majority of five living male adult beneficiaries may remove and appoint trustees a trustee may not include any beneficiary of trust section x provides that state law governs trust it is represented that this trust has been administered in state for several years it is represented that no additions have been made to trust since date trust and trust trustor and trustor funded trust and with cash and interests in partnership the terms of trust sec_2 and are identical section iii of trust sec_2 and designates as class a beneficiaries all children and issue born prior to termination of the trust of the following named parents a2 a3 a4 c1 c2 d1 d2 and e section iii names as class b beneficiaries ten-named employees of partnership and e1 d1 and d2 are d’s children section iv a of trust sec_2 and provides that the trustee may distribute the net current year’s income of the trust to any one or more of the then living class a beneficiaries or may apply said income for the benefit of any such class a beneficiary or beneficiaries not distributed to or applied for class b beneficiaries as provided in paragraph b of this section iv from time to time and in such amount or amounts as the trustee may determine in his sole discretion any such income not so distributed or applied may be accumulated but any such accumulations may also be so distributed to or applied for class a beneficiaries thereafter as if it were then current net_income or be distributed to or applied for any class b beneficiary as provided in section iv b section iv b provides that the trustee may distribute not to exceed a percent of each current year’s net_income of the trust to any one or more of the then living class b beneficiaries or may apply said income for the benefit of any such beneficiary or beneficiaries from time to time in such year in such amount or amounts within said limit of a percent as the trustee may determine in his sole discretion any portion of such a percent of each year’s current income not so distributed or applied may be accumulated but any such accumulations not to exceed in the aggregate the sum of dollar_figureb may also be distributed or applied thereafter to any one or more of the then living class b beneficiaries as if said amount was then current net_income section iv c provides that prior to termination of the trust the trustee may distribute or apply principal of the trust to provide for or to assist in providing for any then living class a beneficiary such reasonable maintenance support education and medical_care as in his sole discretion the trustee deems to be appropriate plr-122282-14 section iv d provides that at termination of the trust the trustee shall distribute all remaining income and all of the principal of the trust to such one or more of the then living class a beneficiaries as he shall select in his sole discretion the trustee shall not distribute any principal to any class b beneficiary section iv e provides that in the exercise of the discretion granted to the trustee the trustee may omit entirely any one or more of the possible beneficiaries the trustee may treat beneficiaries within a class or group or family differently including the right to omit one or more members of any such classification and also the right to omit entirely to provide for any one or more of such classes groups or families section iv f provides that in the event after applying the prior provisions any part of the trust estate remains undisposed of then the remaining trust estate shall be distributed to the then living lawful issue of trustors by right of representation and if there be no such living lawful issue then one-half thereof respectively as to each of the trustors shall be distributed to his and her respective then living heirs at law section iv g provides that unless terminated at an earlier date under the foregoing provisions the trust shall terminate on the day prior to the date which is twenty-one years after the death of the last to survive of the class a beneficiaries designated in section iii who were living on date section vii b grants trustor the power to remove a trustee and designate a successor trustee when trustor died these powers vested in persons designated by trustor pursuant to section vii d at such time as trustor and his designate are unable or unwilling to exercise these powers then a majority of five living male adult beneficiaries may remove and appoint trustees a trustee may not include any beneficiary of trust or trust respectively section x provides that state law governs trust and trust it is represented that these trusts have been administered in state for several years it is represented that no additions have been made to trust sec_2 or since date trust trustor and his spouse c2 funded trust with cash subsequently the trustee of trust purchased interests in partnership it is represented that sufficient gst_exemption was allocated to trust to result in an inclusion_ratio of zero and that no additions have been made to trust since its creation article iii of trust designates as class a beneficiaries a2 a3 a4 c1 c2 e1 and their children and issue who are born prior to termination of trust article iii names as class b beneficiaries f1 f2 and f3 plr-122282-14 article iv a provides that the trustee may distribute the net current year’s income of trust to or apply said income for the benefit of any one or more of the then living class a or class b beneficiaries in such amount or amounts as the trustee may determine in his sole and absolute discretion any such income not so distributed or applied may be accumulated but any such accumulations may also be distributed or applied thereafter as if it were then current net_income article iv b provides that at the termination of trust the trustee shall distribute all remaining income and all of the principal of the trust to such one or more of the then living class a beneficiaries as he shall select in his sole and absolute discretion no distribution of principal shall be made to any class b beneficiary article iv c provides that in the exercise of the discretion granted to the trustee in article iv the trustee may omit entirely any one or more of the possible beneficiaries the trustee may treat beneficiaries within a class differently including the right to omit one or more members of any such classification and also the right to omit entirely to provide for any one or more class a or class b beneficiaries article iv d provides that in the event after applying the prior provisions any part of the trust estate remains undisposed of the trustee shall distribute any remaining part of the trust estate to the then living class a beneficiaries in equal shares article iv e provides that unless terminated at an earlier date under the foregoing provisions the trust shall terminate on the day prior to the date which is twenty-one years after the death of the last to survive of the class a beneficiaries designated in section iii who were living as of date article iv f provides that at any time the trustee may in his absolute and uncontrolled discretion and for any reason which to him seems to justify such action terminate trust and deliver and pay over the trust estate to the beneficiaries as provided in article iv b as their own absolute property free of the trust article vii b grants the original trustee of trust e and any successor trustee the power to remove a trustee and designate a successor trustee article x provides that state law governs trust litigation and settlement agreement in year a3 her then-spouse and their three children sued e challenging among other things e’s exercise of his discretionary distributions authority to discontinue distributions to them this case settled years later pursuant to this settlement e reinstated distributions to a3’s children but not a3 trustor died in year in that year e appointed g a relative and financial company e’s wholly-owned company as plr-122282-14 successor co-trustees to trusts e also converted partnership into a corporation and executed a shareholder agreement some beneficiaries of the trusts objected to certain provisions in the shareholder agreement to the appointment of g and financial company as co-trustees and to e’s distribution practices alleging that e made distributions to his family at the expense of a1’s descendants in year some of the beneficiaries complained about e’s distribution practices and e’s proposal to sell the partnership in year e discontinued distributions from trusts to a1’s descendants a1 and her adult descendants sued e g and financial company alleging breach of fiduciary duty and self-dealing a1 and her adult descendants requested the appointment of an interim trustee permanent removal of the current trustees and an accounting of the trusts the case was referred to mediation subsequently the parties entered into a settlement agreement to divide the trusts and appoint new trustees for each divided trust pending the issuance of a private_letter_ruling a trustee advisory committee was appointed to include a4 c1’s son c2’s son and e1 upon receipt of the private_letter_ruling and the division of trusts into subtrusts g and financial company will resign in favor of successor trustee s the successor trustees will be selected by a number of the beneficiaries in each subtrust the division will be as follows trust will be divided pro_rata into three unequal subtrusts trust 1a will benefit a2 a3 a4 b1 b2 b3 and b4 trust 1b will benefit c1 b1 b2 b3 and b4 trust 1c will benefit c2 b1 b2 b3 and b4 as provided in trust each subtrust will also benefit the spouses of these individuals all children of the above-named persons born after date and all children of any such after-born children who are born prior to termination of trust trust and trust will each be divided pro_rata into four unequal subtrusts the class a beneficiaries of trust sec_2a and sec_3a include the children and issue of a2 a3 a4 d1 and d2 the class a beneficiaries of trust sec_2b and sec_3b include the children and issue of c1 d1 and d2 the class a beneficiaries of trust sec_2c and sec_3c include the children and issue of c2 d1 and d2 the class a beneficiaries of trust sec_2d and sec_3d include the children and issue of e d1 and d2 the class b beneficiaries of each subtrust include the same ten-named employees of partnership as provided in trust sec_2 and e1 however who is a class b beneficiary of trust sec_2 and is not a class b beneficiary of trust sec_2a sec_2b sec_2c sec_3a sec_3b or sec_3c e1 is a class b beneficiary of trust sec_2d and sec_3d trust will be divided pro_rata into four unequal subtrusts the class a beneficiaries of trust 4a include a2 a3 a4 and their children and issue the class a beneficiaries of trust 4b include c1 and her children and issue the class a beneficiaries of trust 4c include c2 and her children and issue the class a beneficiaries of trust 4d includes e1 and her children and issue the class b beneficiaries of each subtrust includes f1 f2 and f3 as provided in trust plr-122282-14 the settlement agreement provides that trust sec_1a sec_2a and sec_3a will be allocated c percent of the aggregate value of the sum of the combined value of trusts subject_to certain adjustments set forth in the settlement agreement the balance of trusts will be allocated as follows trust sec_1b sec_2b sec_3b and sec_4b - d percent trust sec_1c sec_2c sec_3c and sec_4c - e percent and trust sec_2d sec_3d and sec_4d - f percent each subtrust will have its proportionate share of the assets and bear its proportionate share of the liabilities of its parent trust other than the separation of beneficiaries the dispositive terms of each subtrust are the same as those of its parent trust the termination_date of each subtrust is the same as the termination_date of its parent trust the trustee provisions of trusts will be modified in each subtrust to reflect the terms of the settlement agreement each subtrust designates beneficiaries of such trust who have the power to remove a trustee and appoint a successor trustee who is an independent_trustee each subtrust defines the term independent_trustee as a person who is not i a beneficiary of the trust with respect to which such trustee is serving ii a person who has transferred or joined in the transfer or property to such trust or iii a_related_or_subordinate_party to any person described in clauses i or ii within the meaning of sec_672 the situs provisions of trust sec_1 and will be modified in the related subtrusts to reflect a change_of trust situs from state to state the settlement agreement is contingent upon receipt of a favorable private_letter_ruling ruling requested you have requested a ruling that the terms of the settlement agreement will not cause distributions from or the termination of any interest in trust or the related subtrusts to be subject_to the gst tax law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-122282-14 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status for gst tax purposes in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 example considers a situation in which in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor’s issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains plr-122282-14 no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation in which in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extent the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter no guidance has been issued concerning the partial_termination or modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient plr-122282-14 gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a partial_termination or modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust accordingly in this case the analysis under sec_26_2601-1 is the same for trust as it is for trust sec_1 and in the present case trust sec_1 and are exempt from gst tax because trust sec_1 and were irrevocable prior to date and no additions have been made to trust sec_1 or on or after date it is represented that trust is exempt from gst tax because sufficient gst tax exemption was allocated to trust to result in an inclusion_ratio of zero and no additions have been made to trust since its creation in this case the beneficiaries and trustees had many disagreements and engaged in numerous lawsuits for many years there were many bona_fide issues regarding administration of the trusts and construction of the terms of the trusts the most recent litigation resulted in settlement agreement the parties were represented by separate counsel the facts provided and representations made support a conclusion that the settlement is a product of arm’s length negotiations and is within the range of reasonable outcomes under the terms of trust sec_1 and and applicable state law settlement agreement represents a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions pursuant to settlement agreement the trusts will be divided except for dividing along beneficiary lines and the modification of the trustee provisions the subtrusts are nearly identical to the parent trusts the division of trust sec_1 and pursuant to the settlement agreement does not shift a beneficial_interest in any trust to a beneficiary who occupies a lower generation than the person or persons who held the interest before the division moreover the division does not extend the time for vesting of any beneficial_interest in trust or beyond the period provided for in the parent trusts the modification of the trustee provisions in the subtrusts is administrative in nature finally the change_of trust situs of the subtrusts will not change the termination_date of any of the subtrusts accordingly the change in situs does not shift a beneficial_interest in any trust to a beneficiary who occupies a lower generation than the person or persons who held the interest before the division and does not extend the time for vesting of any beneficial_interest in the divided trusts beyond the period provided for in the parent trusts accordingly based upon the facts submitted and the representations made we conclude that the terms of the settlement agreement will not cause distributions from or the termination of any interest in trust or or the subtrusts to be subject_to the gst tax plr-122282-14 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
